     Case 2:18-cv-02181-JAM-DMC Document 116 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS LEE HENDERSON, SR.,                          No. 2:18-CV-2181-JAM-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    JOE LIZZARAGA, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s fourth motion for the appointment of

19   counsel, ECF No. 115.

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
     Case 2:18-cv-02181-JAM-DMC Document 116 Filed 08/25/21 Page 2 of 2


 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                   . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                     articulate his claim. The facts he alleged and the issues he raised were not
 4                   of substantial complexity. The compelling evidence against Terrell made it
                     extremely unlikely that he would succeed on the merits.
 5
                     Id. at 1017.
 6

 7                   In the present case, the court does not at this time find the required exceptional

 8   circumstances. Plaintiff argues that he is entitled to appointment of counsel because it is not

 9   trained in the law, the issues in the case are complex, and he has a likelihood of success on the

10   merits. See ECF No. 115. While the Court has found that there are triable issues of fact to

11   proceed to trial, see ECF No. 108 (order adopting findings and recommendations and denying

12   summary judgment in part), Plaintiff has not demonstrated that he is likely to succeed at trial.

13   Further, a review of the docket and Plaintiff’s filings to date indicates that Plaintiff is able to

14   articular himself clearly on his own. Finally, contrary to Plaintiff’s assertion, the Court does not

15   find that the legal or factual issues in this case are particularly complex.

16                   Accordingly, IT IS HEREBY ORDERED that Plaintiff’s request for the

17   appointment of counsel, ECF No. 115, is denied.

18

19   Dated: August 25, 2021
                                                              ____________________________________
20                                                            DENNIS M. COTA
21                                                            UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
                                                          2
